215 Mich. App. 451 (1996)
546 N.W.2d 652
ETTINGER
v.
CITY OF LANSING
Docket No. 163866.
Michigan Court of Appeals.
Submitted November 22, 1995, at Lansing.
Decided February 13, 1996, at 9:05 A.M.
Denise Arnold and Burt A. Bothell, for the plaintiffs.
Alvan P. Knot, City Attorney, and John M. Roberts, Jr., Senior Assistant City Attorney, for the defendant.
Before: MARKMAN, P.J., and CORRIGAN and J.D. PAYANT,[*] JJ.
MARKMAN, P.J.
Plaintiffs appeal as of right a March 29, 1993, order granting defendant's motion for summary disposition pursuant to MCR 2.116(C) (8). We affirm.
This action arises out of plaintiffs' attempts to develop a mobile-home park[1] on their property. The property at issue consisted of 64.64 acres in a district zoned "A Residential." The applicable city zoning ordinance permitted individual mobile homes in "A Residential" districts but excluded mobile-home parks from such districts. The ordinance permitted mobile-home parks only in districts zoned "DM-1" and upon the grant of a special-use permit. Plaintiffs requested rezoning of their property to "DM-1" and sought a special-use permit. Defendant denied these requests. Plaintiffs then filed the present action. In their complaint, plaintiffs alleged that they had prepared a revised site plan for their mobile-home park that met all *453 the "A Residential" district requirements (e.g., lot area, number of dwellings per lot) but did not present it to defendant because they contended it would have been futile. They claimed that the zoning ordinance violated the Mobile Home Commission Act (MHCA), MCL 125.2301 et seq.; MSA 19.855(101) et seq., because it did not permit development of a mobile-home park in an "A Residential" district even when the site plan satisfied all the "A Residential" district requirements. Defendant moved for summary disposition pursuant to MCR 2.116(C)(8). The trial court granted this motion on the basis that the ordinance's exclusion of mobile-home parks from a particular zoning district did not violate the MHCA.
The specific issue on appeal is whether the zoning ordinance provision that excluded mobile-home parks in "A Residential" districts violates MCL 125.2307(3); MSA 19.855(107)(3), which states:
A local government ordinance shall not be designed as exclusionary to mobile homes generally whether the mobile homes are located inside or outside of mobile home parks or seasonal mobile home parks.
Plaintiffs contend that defendant's zoning ordinance violates this statute because it excludes mobile-home parks from districts zoned "A Residential." They read the statute as prohibiting zoning ordinance provisions that exclude mobile-home parks from a zoning district. They rely on legislative history to support their reading of the statute. The MHCA was previously enacted as 1976 PA 419. The original version of the provision at issue stated in pertinent part:
An ordinance may not be designed as exclusionary *454 to mobile homes generally. [MCL 125.1107(2); MSA 19.855(7)(2).]
Plaintiffs argue that the addition of the phrase "whether the mobile homes are located inside or outside of mobile home parks" to this provision indicates that its present version prohibits zoning ordinance provisions that "generally" exclude mobile homes located in mobile-home parks. They contend that the city ordinance's exclusion of mobile-home parks from "A Residential" districts constitutes a general exclusion of mobile homes located in mobile-home parks. They therefore conclude that the ordinance at issue violates the MHCA.
Defendant contends that the ordinance did not violate MCL 125.2307(3); MSA 19.855(107)(3). It reads § 7(3) as prohibiting ordinances that "generally" exclude mobile homes. It argues that the ordinance at issue did not generally exclude mobile homes; it only excluded mobile-home parks from a particular zoning district. Thus, defendant concludes that the trial court correctly found that the ordinance did not violate the MHCA as a matter of law.
"[T]he starting point in every case involving construction of a statute is the language itself." House Speaker v State Administrative Bd, 441 Mich. 547, 567; 495 NW2d 539 (1993). Here, consideration of the language of MCL 125.2307(3); MSA 19.855(107)(3) indicates an arguable ambiguity with respect to what limitations it places on zoning ordinances. Plaintiffs contend that the ordinance provision excluding mobile-home parks from a particular zoning district violates § 7(3) while defendant contends that it does not. Their different conclusions turn on their interpretations of the term "generally" in § 7(3).
*455 We must first determine the object of the modifier "generally." Usually, a modifying clause relates only to the last antecedent. Rios v Dep't of State Police, 188 Mich. App. 166, 169; 469 NW2d 71 (1991). Application of this rule indicates that the word "generally" in § 7(3) modifies "mobile homes." Accordingly, we read § 7(3) to prohibit ordinances that generally exclude mobile homes, not those that generally exclude mobile-home parks.[2]
We note that plaintiffs correctly state the general proposition that changes in statutory language presumably reflect a change in meaning. Wortelboer v Benzie Co, 212 Mich. App. 208, 217; 537 NW2d 603 (1995). However, changes in statutory language may reflect an attempt to clarify the meaning of a provision rather than change it. Id.; see also Evans v Hebert, 203 Mich. App. 392, 403; 513 NW2d 164 (1994). Here, applying the rule that a modifier relates only to the last antecedent, Rios, supra, we find that both the original and amended versions of the provision prohibit zoning ordinances designed to exclude mobile homes generally. The language added in the amended version more specifically describes the term "mobile home" to include both individual mobile homes and those in mobile-home parks. Therefore, we find that the amendment clarified the term "mobile home" but did not change the object of the modifier "generally" to mobile-home parks. Plaintiffs have shown no contrary legislative history.
*456 Next, we must determine what the modifier "generally" means. "Courts are to accord statutory words their ordinary and generally accepted meaning." Turner v Auto Club Ins Ass'n, 448 Mich. 22, 27; 528 NW2d 681 (1995). "Generally" means "in general" and "extensively, though not universally." Webster's Twentieth Century Dictionary, Unabridged Second Edition (1983). Accordingly, we conclude that § 7(3) prohibits zoning ordinance provisions that "generally" exclude mobile homes. Section 7(3) does not prohibit ordinance provisions that merely limit or restrict the placement of mobile homes in particular regards.
The zoning ordinance at issue allowed individual mobile homes in "A Residential" districts but excluded mobile-home parks from such districts. Thus, it excluded mobile homes located in mobile-home parks from "A Residential" districts. But the ordinance allowed mobile homes located in mobile-home parks in "DM-1" districts with a special use permit. Because the ordinance established districts in which mobile-home parks could be maintained, it did not "generally" exclude mobile homes located in mobile-home parks.[3] Accordingly, the ordinance did not violate the MHCA.[4]
Because the ordinance did not violate the MHCA as a matter of law, the trial court appropriately granted defendant summary disposition pursuant to MCR 2.116(C)(8). We therefore affirm the order *457 granting defendant's motion for summary disposition.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  MCL 125.2302(i); MSA 19.855(102)(i) defines "[m]obile home park" as "a parcel or tract of land under the control of a person upon which 3 or more mobile homes are located on a continual, nonrecreational basis and which is offered to the public for that purpose regardless of whether a charge is made therefor, together with any building, structure, enclosure, street, equipment, or facility used or intended for use incident to the occupancy of a mobile home."
[2]  We recognize that our reading of the statute differs from that set forth in Engineered Housing Concepts, Inc v Wayne Co, 180 Mich. App. 465, 470-471; 447 NW2d 777 (1989), which mentions "the statutory prohibition of local ordinances designed to exclude mobile home parks. MCL 125.2307(3); MSA 19.855(107)(3)." The Engineered Housing Court's gloss on § 7(3) is dicta occurring in the course of discussion on entirely different aspects of the MHCA and is plainly inconsistent with the rule that a modifier relates only to the last antecedent.
[3]  We note that plaintiffs' first amended complaint contained no allegations that defendant's application of the ordinance "generally" excluded mobile homes located in mobile-home parks.
[4]  In addition, we note that § 1(1) of the city or village zoning act empowers cities to regulate and restrict land use for various listed purposes including "to insure that uses of the land shall be situated in appropriate locations and relationships." MCL 125.581(1); MSA 5.2931(1). Pursuant to this provision, defendant could exclude specific uses, such as mobile-home parks, from particular zoning districts.